  Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 1 of 9 PageID #: 1729




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         )   Chapter 11
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )
HAHNEMANN UNIVERSITY HOSPITAL, et                              )   Case No. 19-11466 (KG)
al.,1                                                          )
                                                               )   Jointly Administered
                     Debtors.                                  )
UNITED STATES OF AMERICA                                       )
                                                               )
                                    Appellant,                 )
                                                               )   Case No. 19-cv-01711-UNA
                  v.                                           )
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )
HAHNEMANN UNIVERSITY HOSPITAL, et                              )
al.,                                                           )
                                                               )
                                    Appellees.

      OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ JOINDER IN DEBTORS’
               MEMORANDUM OF LAW IN OPPOSITION TO EMERGENCY
        MOTION FOR STAY PENDING APPEAL OF THE ORDER UNDER 11 U.S.C.
          § 105, 106, 363, 365, 503,507 AND 525 (A) APPROVING ASSET PURCHASE
       AGREEMENT WITH THOMAS JEFFERSON UNIVERSITY HOSPITALS, INC.,
        (B) AUTHORIZING SALE OF CERTAIN OF DEBTOR’S ASSETS FREE AND
              CLEAR OF INTERESTS, (C) AUTHORIZING ASSUMPTION AND
               ASSIGNMENT OF CERTAIN OF THE DEBTOR’S EXECUTORY
                   CONTRACTS, AND (D) GRANTING RELATED RELIEF




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
  are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
  Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC
  Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC Pediatric
  Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862),
  TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C.
  (5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.


  6661036
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 2 of 9 PageID #: 1730




                                                  TABLE OF CONTENTS
                                                                                                                                     Page

TABLE OF AUTHORITIES ....................................................................................................... ii

PRELIMINARY STATEMENT ..................................................................................................1

ARGUMENT ................................................................................................................................3

CONCLUSION .............................................................................................................................5




6661036
                                                                     i
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 3 of 9 PageID #: 1731



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

                                                               Cases

In re Frantz,
    534 B.R. 378 (Bankr. D. Idaho 2015) ........................................................................................4

In re GMC,
    409 B.R. 24 (Bankr. S.D.N.Y. 2009) .........................................................................................3

In re Revel AC, Inc,
    802 F.3d 558 (3d Cir. 2015)...................................................................................................1, 3

In re W.R. Grace & Co.,
    475 B.R. 34 (D. Del. 2012) ....................................................................................................3, 4

NLRB v. 710 Long Ridge Rd. Operating Co. II, LLC,
  2014 U.S. Dist. LEXIS 37809 (D.N.J. Mar. 21, 2014) ..........................................................3, 4




6661036
                                                         ii
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 4 of 9 PageID #: 1732




           The Official Committee of Unsecured Creditors (the “Committee”)2 in the chapter 11

cases of Center City Healthcare, LLC d/b/a Hahnemann University Hospital and its affiliated

debtors and debtors in possession (collectively, the “Debtors”), by and through its undersigned

counsel, hereby joins (the “Committee Joinder”) in the Debtors’ opposition (the “Debtors’

Opposition”) to the Emergency Motion for Stay Pending Appeal of the Order under 11 U.S.C.

§ 105, 106, 363, 365, 503,507 and 525 (A) Approving Asset Purchase Agreement with Thomas

Jefferson University Hospitals, Inc., (b) Authorizing Sale of Certain of Debtor’s Assets Free and

Clear of Interests, (C) Authorizing Assumption and Assignment of Certain of the Debtor’s

Executory Contracts, and (D) Granting Related Relief (the “Motion”) filed by the United States

of America (the “United States”), on behalf of the Department of Health and Human Services,

acting through its designated component, the Centers for Medicare and Medicaid Services

(“CMS”). In support of the Committee Joinder, the Committee respectfully represents as

follows:

I.         PRELIMINARY STATEMENT

           Through the Committee Joinder, the Committee opposes the relief requested by CMS in

the Motion and adopts and supports the Debtors’ arguments raised in the Debtors’ Opposition.

In addition, the Committee Joinder emphasizes the substantial harm that will befall the unsecured

creditors in these cases if the Court grants the extraordinary relief requested by CMS of a stay

pending appeal of the Sale Order. As set forth below, one of the elements a court must consider

in determining whether to grant a stay pending appeal is “whether issuance of the stay will

substantially injure the other parties interested in the proceeding.” In re Revel AC, Inc., 802 F.3d


2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Debtors’ Opposition.


6661036
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 5 of 9 PageID #: 1733



558, 568 (3d Cir. 2015) (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). Here, the

unsecured creditors—parties in interest in the bankruptcy cases—will be substantially injured by

any stay of the Sale Order because, among other reasons, if the Sale Order is stayed, there is no

assurance that Jefferson, the winning bidder at the court-approved auction for the Resident

Program Assets with a purchase price of $55,000,000, will consummate the transaction. In fact,

quite the opposite. Pursuant to the Jefferson APA, the Debtors and Jefferson agreed to an

outside closing date of September 19, 2019, after which time Jefferson can terminate the

transaction pursuant to the terms of the Jefferson APA. Further, the order establishing bidding

procedures for the sale of the Resident Program Assets (the “Bidding Procedures Order”)

provides that the backup bid submitted by Tower Health (“Tower”) shall expire on the earlier of

closing an alternative transaction or September 6, 2019.

          In the event that, as a result of the stay, there is no purchaser for the Resident Sale Assets,

there will be no proceeds of the Sale potentially available for distribution to unsecured creditors.

On the other hand, if the stay is denied and the Sale closes, the Debtors will utilize the proceeds

of the Sale to (i) achieve an orderly, safe and effective wind down of operations at Hahnemann,

(ii) assure the continued operations of St. Christopher’s Hospital for Children (“St.

Christopher’s”) which serves the vital healthcare needs of Philadelphia’s children during and

through the completion of its own sale process, (iii) fund tail insurance coverage for residents

and (iv) create a path to a recovery for unsecured creditors on account of their claims. As

recovery for unsecured creditors will be directly driven by the receipt of proceeds from the sale

of the Resident Program Assets and St. Christopher’s assets, staying the Sale and the receipt of

proceeds therefrom will have a material adverse effect on unsecured creditors in these cases.




6661036
                                             2
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 6 of 9 PageID #: 1734




II.       ARGUMENT

          “A motion for a stay of a Court’s decision is an ‘extraordinary remedy.’” In re W.R.

Grace & Co., 475 B.R. 34, 205 (D. Del. 2012) (citing United States v. Cianfrani, 573 F.2d 835,

846 (3d Cir. 1978)). The moving party bears the burden of showing that the circumstances

justify an imposition of the stay. Id.

          “The standard for ascertaining whether the imposition of a stay is appropriate is

determined by a consideration of four factors: (1) [W]hether the stay applicant has made a

strong showing that it is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) whether a stay is in the public interest.” Id.

(citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987)); see also Revel AC, Inc. v. IDEA

Boardwalk LLC, 802 F.3d at 568. “This is a ‘heavy burden,’ not easily met.” NLRB v. 710 Long

Ridge Rd. Operating Co. II, LLC, 2014 U.S. Dist. LEXIS 37809, at *2-3 (D.N.J. Mar. 21, 2014)

(“710 Long Ridge Rd.”); see also In re GMC, 409 B.R. 24, 30 (Bankr. S.D.N.Y. 2009) (“The

burden on the movant is a ‘heavy’ one.”).

          “An important factor informing the Court’s decision on [a motion for stay pending

appeal] is the substantial risk of harm to other parties in the litigation,” including the unsecured

creditors. See 710 Long Ridge Rd, 2014 U.S. Dist. LEXIS 37809, at *3-5 . For example, in 710

Long Ridge Rd., the court found that creditors would face substantial harm where, “if a stay is

granted, [] they would have no choice but to wait until at least the conclusion of the [appellant’s]

appeals to obtain any relief to which they are entitled under the plan.” Id. at *5. Similarly, in In

re W.R. Grace & Co., the court explained that “[i]f the stay were issued, these creditors would




6661036
                                            3
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 7 of 9 PageID #: 1735



once again be thwarted along their path to recovery from [the debtor].” In re W.R. Grace & Co.,

475 B.R. 34, 208 (D. Del. 2012).

          In the context of an asset sale pursuant to section 363 of the Bankruptcy Code, the court

in In re Frantz, 534 B.R. 378 (Bankr. D. Idaho 2015), explained the substantial harm that would

befall unsecured creditors if a sale was stayed pending appeal as follows:

          Imposing a stay will result in potential harm and prejudice to the creditors of the
          estate due to the delay in administration of the estate, and the potential for loss of
          the sale to [purchaser]. A stayed sale will also expose the estate to additional costs
          to secure and maintain the Property for the duration of the appeal . . . While the
          Property is valued higher than what Debtors estimated at filing in 2011, there is
          obviously no guarantee that the market will not move the other direction. The
          Court finds that because closing the present sale is in the best interests of the
          estate and its creditors, and that if stayed there would be a risk of loss of that sale
          as well as additional expenses incurred by the estate pending resolution of the
          appeal, substantial harm will come to [the chapter 7] Trustee and the bankruptcy
          estate he represents if a stay is imposed.

In re Frantz, 534 B.R. at 390.

          Here, the unsecured creditors will be substantially harmed if the Sale Order is stayed

pending appeal. First, pursuant to the Jefferson APA, the Debtors and Jefferson agreed to an

outside closing date of September 19, 2019, after which date Jefferson can terminate the

Jefferson APA pursuant to section 9.1(b)(ii). Additionally, the Bidding Procedures Order states

that Tower’s backup bid shall expire on the earlier to close of an alternative transaction or

September 6, 2019. Bidding Procedures Order, ¶ H(b). As such, there is no assurance, and

great risk, that if the Sale Order is stayed, both Jefferson and Tower can walk away from the

Sale, leaving the Debtors’ estates and creditors with no proceeds—proceeds which would

otherwise result in up to net $51 million for the Debtors’ estates and its creditors. As set forth

above, courts have held that such risk to creditors’ recoveries constitutes substantial harm. See

e.g., In re W.R. Grace & Co., 475 B.R. at 208, 710 Long Ridge Rd., 2014 U.S. Dist. LEXIS

37809, at *3-5, In re Frantz, 534 B.R. at 390.


6661036
                                             4
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 8 of 9 PageID #: 1736



          Further, the possibility that both Jefferson and Tower can walk away from the Sale in the

event of a stay is detrimental to the creditors’ possible recoveries in these cases beyond just with

respect to the proceeds of the Sale. The Sale proceeds will be used as funding for (i) an orderly,

safe and effective wind down of operations at Hahnemann, (ii) the continued operations of St.

Christopher’s during and through the completion of its own sale process, and (iii) tail insurance

coverage for residents, who may otherwise have claims against the estates if such coverage is not

provided. Without proceeds from the Sale, funding the above-mentioned operations and

insurance coverage will become increasingly difficult and will be detrimental to the interests of

the creditors herein. This risk is amplified here where CMS is not required to post a bond in

connection with any stay. As such, if the Sale Order is stayed, allowing Jefferson and Tower to

terminate the respective transaction, and if CMS ultimately loses the appeal, the Debtors’ estates

and their creditors are left unprotected and substantially harmed as a result of the stay.

III.      CONCLUSION

          For the reasons stated above and in the Debtors’ Opposition, the Committee respectfully

requests that the Court deny the Motion.


Dated: September 13, 2019                      Respectfully submitted,
Wilmington, Delaware
                                               /s/ Thomas M. Horan
                                               Thomas M. Horan (DE Bar No. 4641)
                                               FOX ROTHSCHILD LLP
                                               919 North Market Street, Suite 300
                                               Wilmington, DE 19899
                                               Telephone: 302-654-7444
                                               Facsimile: 302-6568920
                                               Email: thoran@foxrothschild.com

                                               - and –

                                               Andrew H. Sherman (pro hac vice)
                                               Boris I. Mankovetskiy (pro hac vice)
                                               SILLS CUMMIS & GROSS P.C.


6661036
                                           5
Case 1:19-cv-01711-RGA Document 10 Filed 09/13/19 Page 9 of 9 PageID #: 1737



                                    One Riverfront Plaza
                                    Newark, NJ 07102
                                    Telephone: 973-643-7000
                                    Facsimile: 973-643-6500
                                    Email: asherman@sillscummis.com
                                           bmankovetskiy@sillscummis.com

                                    Counsel for the Official Committee
                                    of Unsecured Creditors




6661036
                                6
